DETAILED ACTION
As per the instant Application having Application number 16/416036, this action responds to the amendment dated 12/21/2020.
At this point, claims 1-2, 11-12, 16, and 19 have been amended.  Claims 6, 14, and 18 have been cancelled.  Claims 1-5, 7-13, 15-17, and 19-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Vladimir Raskin (62771) on 02/22/2021 by telephone.
With respect to claims as filed on 12/21/2020, please amend claims 1, 7-8, 11, and 16 as follows:

Listing of Claims

1.	(Currently Amended)	An apparatus, comprising:
	a first memory controller, to operate a persistent memory device to store data, and a volatile memory device to store the data before the data is to be written to the persistent memory device, wherein the first memory controller is to:
maintain one or more tags that indicate whether existing data is stored in the volatile memory device;
receive a signal from a component coupled with the first memory controller, wherein the signal indicates that the data is to bypass the volatile memory device and be written to the persistent memory device, wherein the component comprises one of: a central processing unit, a digital system processor, or a peripheral device, wherein the signal is provided via a bus 
determine, in response to the received signal, whether a write buffer included in a second memory controller is empty, wherein the second memory controller comprises a persistent memory controller that is coupled with the first memory controller to operate the persistent memory device, wherein the write buffer is to temporarily store the data that is to bypass the volatile memory device, before the data is to be written to the persistent memory device;
direct, if the write buffer is empty, the data to the write buffer for temporary storage prior to storage in the persistent memory device, to bypass the volatile memory device;
direct, if the write buffer is not empty, the data to the volatile memory device;
determine, if the write buffer is empty, whether the data was present in the volatile memory device [[prior to]]at the time of receipt of the signal; and
in response to a determination that the data was present in the volatile memory device [[prior to]]at the time of receipt of the signal, update a tag of the one or more tags to indicate that the data that was present in the volatile memory device is invalid.  

7.	(Currently Amended)	The apparatus of claim 1,
mark, if the data is directed to the volatile memory device, a tag of the one or more tags to indicate that the data is stored in the volatile memory device.  

8.	(Currently Amended)	The apparatus of claim 1,

direct, in response to the volatile memory write signal, the other data to the volatile memory device; and
mark a tag of the one or more tags to indicate that the other data is stored in the volatile memory device.

11.	(Currently Amended)	One or more non-transitory computer-readable media having instructions stored thereon that, when executed on a processor, cause a first memory controller, coupled with the processor to operate a persistent memory device to store data, and a volatile memory device to store the data before it is to be written to the persistent memory device, to:
maintain one or more tags that indicate whether existing data is stored in the volatile memory device;
receive a signal from a component coupled with the first memory controller, wherein the signal indicates that the data is to bypass the volatile memory device and be written to the persistent memory device, wherein the component comprises one of: a central processing unit, a digital system processor, or a peripheral device, wherein the signal is provided via a bus connecting the component with the first memory controller, wherein the signal is generated according to a bus protocol operating the bus;
determine, in response to the received signal, whether a write buffer included in a second memory controller is empty, wherein the second memory controller comprises a persistent memory controller that is coupled with the first memory controller to operate the persistent memory device, wherein the write buffer is to temporarily store the data that is to bypass the volatile memory device, before the data is to be written to the persistent memory device;
direct, if the write buffer is empty, the data to the write buffer for temporary storage prior to storage in the persistent memory device, to bypass the volatile memory device;
direct, if the write buffer is not empty, the data to the volatile memory device;
was present in the volatile memory device [[prior to]]at the time of receipt of the signal; and
in response to a determination that the data was present in the volatile memory device [[prior to]]at the time of receipt of the signal, update a tag of the one or more tags to indicate that the data that was present in the volatile memory device is invalid.  

16. (Currently Amended) A computer system, comprising:
a first memory controller comprising a two-level memory controller (2LMC);
a persistent memory device coupled with the first memory controller to store data; and a volatile memory device, coupled with the first memory controller, to store the data before the data is to be written to the persistent memory device;
wherein the first memory controller is to:
maintain one or more tags that indicate whether existing data is stored in the volatile memory device;
receive a signal from a component coupled with the 2LMC, wherein the signal indicates that the data is to bypass the volatile memory device and be written to the persistent memory device, wherein the component comprises one of: a central processing unit, a digital system processor, or a peripheral device, wherein the signal is provided via a bus connecting the component with the first memory controller, wherein the signal is generated according to a bus protocol operating the bus;
determine, in response to the received signal, whether a write buffer included in a second memory controller is empty, wherein the second memory controller comprises a persistent memory controller that is coupled with the first memory controller to operate the persistent memory device, wherein the write buffer is to temporarily store the data that is to bypass the volatile memory device, before the data is to be written to the persistent memory device;
direct, if the write buffer is empty, the data to the write buffer for temporary storage prior to storage in the persistent memory device, to bypass the volatile memory device;

determine, if the write buffer is empty, whether the data was present in the volatile memory device [[prior to]]at the time of receipt of the signal; and
in response to a determination that the data was present in the volatile memory device [[prior to]]at the time of receipt of the signal, update a tag of the one or more tags to indicate that the data that was present in the volatile memory device is invalid.  

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-5, 7-13, 15-17, and 19-20 are considered as allowable subject matter.

Re claims 1, 11, and 16, Har discloses receiving a signal that indicates that a write back queue (write buffer) is full (i.e. not empty) or not full (i.e. empty), and further discloses that when the write buffer is not full, then data is written to the write back queue, compressed, and ultimately written to main memory.  Alternatively, if the write buffer is full, then it bypasses the write back cache and compressor, and writes the data directly to the main memory.  Cohen discloses a parameter setting that determines whether to bypass a buffer cache (volatile memory) and write directly to memory, which can be a magnetic mass storage (write-in-place persistent memory device).  Hussain discloses receiving a write operation and invalidating a tag entry in a cache if the tag matches the write operation.  Wokhlu discloses a write command containing a rank indicator, which can indicate a rank of a cache to store the write data, or a do-not-cache indicator, or a cache-if-free indicator.  In the case of a do-not-cache indicator, if a copy of the data is found in the cache, its tag is invalidated and the data is written to main memory.  If there is a cache-if-free indicator, then data is cached if there is a free line, and the cache is bypassed if there is no free line.


Dependent claims 2-5, 7-10, 12-13, 15, 17, and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132